Title: Thomas Jefferson to Charles Simms, 12 July 1816
From: Jefferson, Thomas
To: Simms, Charles


          
            Sir
            M Monticello July 12. 16.
          
          I have just now recieved from mr William D. Simms of your office his letter of the 1st inst. informing me he had shipped my wines for Richmond, that you had been so kind as to pay the freight from Marseilles 13.40 D and that the duties were 27.30 D   I have therefore by this day’s mail requested messrs Gibson & Jefferson of Richmond to remit you without delay 40.70 D which I hope you will immediately recieve; and with my thanks for your kindness & attention in this business I pray you to accept the assurance of my great respect
          Th: Jefferson
        